                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON O. WINDOM, et al.,                         Case No. 19-cv-02045-TSH
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.
                                                                                            APPLICATION TO PROCEED IN
                                  10     NICHOLAS F. BRADY, et al.,                         FORMA PAUPERIS AND SCREENING
                                                                                            COMPLAINT PURSUANT TO 28 U.S.C.
                                  11                    Defendants.                         § 1915(E)
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.     INTRODUCTION
                                  15           On April 16, 2019, Plaintiff Cameron O. Windom filed a complaint on behalf of himself, I

                                  16   & O Publishing Co., and Neo-Tech Research Writing Center, alleging First, Fourth and Fifth

                                  17   Amendment violations by various government officials in 1986 and 1990. Compl., ECF No. 1.

                                  18   He also filed an Application to Proceed In Forma Pauperis. Appl., ECF No. 2. For the reasons

                                  19   stated below, the Court grants the in forma pauperis application and finds the complaint fails to

                                  20   state a claim on which relief may be granted pursuant to 28 U.S.C. § 1915(e). Windom must file

                                  21   an amended complaint that addresses the deficiencies identified in this screening order by May 30,

                                  22   2019.

                                  23                                          II.   BACKGROUND
                                  24           Windom attempts to bring First, Fourth and Fifth Amendment claims against 49

                                  25   individuals. His First and Fourth Amendment claims against the defendants are based on his

                                  26   office and home being “[r]ansacked” November 3, 1986 and March 29, 1990. Id. at 15. He

                                  27   claims that the defendants “[d]eliberately disrupted our publishing activities. Refusing to return in

                                  28   full our intellectual property and destroyed the only copies of the original manuscripts and other
                                   1   intellectual works, even after holding them for months.” Id. Windom asserts the defendants

                                   2   “stole with guns and criminal safecrackers the research funds belonging to over 2100 Research

                                   3   Institute of Biological Immortality (RIBI) members.” Id. Finally, he claims to have been harmed

                                   4   by the “destructive acts of November 3rd organization” when his biomedical funds, assets and

                                   5   property were “illegally seized by November 3rd elements of IRS.” Id.

                                   6          Windom’s Fifth Amendment claims are based on the allegation that the defendants “[r]ead

                                   7   and confiscated manuscripts, personal diaries, love letters, and notes of Neo-Tech Research

                                   8   Writing Center.” Id. at 17. Further, he alleges that the defendants “tried to disrupt a happy

                                   9   relationship within Neo-Tech Research and Writing Center among our members and associates

                                  10   (violation of privacy, human decency, and 5th Amendment).” Id.

                                  11                             III.   IN FORMA PAUPERIS APPLICATION
                                  12          A district court may authorize the start of a civil action in forma pauperis if the court is
Northern District of California
 United States District Court




                                  13   satisfied the would-be plaintiff cannot pay the filling fees required to pursue the lawsuit. See

                                  14   28 U.S.C. § 1915(a)(1). Windom submitted the required documentation demonstrating an

                                  15   inability to pay the costs of this action, and it is evident from the Application that Windom’s assets

                                  16   and income are insufficient to enable payment of the fees. See Appl. Accordingly, the Court

                                  17   GRANTS his Application to Proceed In Forma Pauperis.

                                  18                  IV.   SUA SPONTE SCREENING UNDER 28 U.S.C. § 1915(E)(2)
                                  19   A.     Legal Standard
                                  20          While the Court has granted Windom’s in forma pauperis application, it must also review

                                  21   his complaint to determine whether the action may be allowed to proceed. The Court must

                                  22   dismiss the complaint if it is frivolous, fails to state a claim upon which relief can be granted, or

                                  23   seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

                                  24   1915(e)(2)(B). To make this determination, courts assess whether there is a factual and legal basis

                                  25   for the asserted wrong, “however inartfully pleaded.” Franklin v. Murphy, 745 F.2d 1221, 1227-

                                  26   28 (9th Cir. 1984) (quotation omitted). Pro se pleadings are liberally construed. Erickson v.

                                  27   Pardus, 551 U.S. 89, 94 (2007) (per curiam). Moreover, the Ninth Circuit has “repeatedly held

                                  28   that a district court should grant leave to amend even if no request to amend the pleading was
                                                                                          2
                                   1   made, unless it determines that the pleading could not possibly be cured by the allegation of other

                                   2   facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Unless it is clear that no amendment

                                   3   can cure the defects of a complaint, a pro se plaintiff proceeding in forma pauperis is entitled to

                                   4   notice and an opportunity to amend before dismissal. Noll v. Carlson, 809 F.2d 1446, 1448 (9th

                                   5   Cir. 1987).

                                   6   B.     Analysis
                                   7                  Rule 8
                                   8          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that the complaint set forth a

                                   9   “short and plain statement of the claim showing the pleader is entitled to relief.” Rule 8(d)(1)

                                  10   requires that each allegation in a pleading be “simple, concise, and direct.” See McHenry v.

                                  11   Renne, 84 F.3d 1172, 1177, 1179 (9th Cir. 1996) (affirming dismissal of complaint that was

                                  12   “argumentative, prolix, replete with redundancy, and largely irrelevant”). In addition, the
Northern District of California
 United States District Court




                                  13   complaint must include facts which are “more than labels and conclusions, and a formulaic

                                  14   recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  15   554, 555 (2007). For instance, in Ashcroft v. Iqbal, the Supreme Court rejected conclusory

                                  16   assertions that “petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

                                  17   [him]’ to harsh conditions of confinement ‘as a matter of policy, solely on the account of [his]

                                  18   religion, race, and/or national origin and for no legitimate penological interest.’” 556 U.S. 662,

                                  19   680 (2009). The Court reasoned that such allegations were akin to the “formulaic recitation of the

                                  20   elements” dismissed in Twombly, and therefore, insufficient to meet Rule 8(a). Id. In doing so,

                                  21   the Court explained, “[a] claim has facial plausibility when the plaintiff pleads factual content that

                                  22   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  23   alleged.” Id. at 678. The failure to comply with Rule 8 is a basis for dismissal that is not

                                  24   dependent on whether the complaint is without merit. McHenry, 84 F.3d at 1179. Accordingly,

                                  25   even claims that are not on their face subject to dismissal under Rule 12(b)(6) may still be

                                  26   dismissed for violating Rule 8(a). Id.

                                  27          Windom’s complaint does not comply with Rule 8 because it does not set forth “a short

                                  28   and plain statement of the claim showing that the pleader is entitled to relief.” The complaint also
                                                                                         3
                                   1   fails to state a claim upon which relief can be granted because it does not adequately describe any

                                   2   claim or claims Windom seeks to bring against the defendants and it does not clearly connect any

                                   3   of the facts alleged in the complaint to any of the defendants. In order to comply with Rule 8’s

                                   4   pleading requirement, Windom must amend the complaint to state as clearly as possible the facts

                                   5   giving rise to the complaint. Windom must also explain why each named defendant is being sued

                                   6   by making specific factual allegations that connect each defendant with the alleged wrongdoing,

                                   7   and specifically identifying the claims asserted against each defendant.

                                   8          Accordingly, the Court finds dismissal appropriate because the complaint fails to state a

                                   9   claim upon which relief can be granted. However, given Windom’s pro se status and because it is

                                  10   not clear that the deficiencies of the complaint could not be cured by amendment, the Court shall

                                  11   grant Windom the opportunity to file an amended complaint in conformity with Rule 8.

                                  12                   Statute of Limitations and Other FTCA Requirements
Northern District of California
 United States District Court




                                  13          The conduct alleged in the complaint occurred in 1986 and 1990. That means decades

                                  14   have elapsed since Windom’s rights were allegedly violated. This may pose a problem for

                                  15   Windom in terms of his claims being time-barred by the statute of limitations. Although a

                                  16   plaintiff generally has no duty to plead around an affirmative defense, when a valid affirmative

                                  17   defense is evident from the face of the complaint, it may be subject to dismissal. Rivera v. Peri &

                                  18   Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013) (“When an affirmative defense is obvious on

                                  19   the face of a complaint. . . a defendant can raise that defense in a motion to dismiss.”); see also

                                  20   Clifton v. Houghton Mifflin Harcourt Publishing Co., 152 F. Supp. 3d 1221, 1225 (N.D. Cal.

                                  21   2015) (same).

                                  22          Although Windom’s complaint requires much clarification, the Court assumes that

                                  23   Windom may be attempting to state claims under Bivens v. Six Unknown Named Agents of the

                                  24   Fed. Bureau of Narcotics, 403 U.S. 388 (1971) and/or the Federal Tort Claims Act (“FTCA”). In

                                  25   California, the statute of limitations on a Bivens claim is two years. See Van Strum v. Lawn, 940

                                  26   F.2d 406, 410 (9th Cir. 1991); Cal. Civ. Proc. Code § 335.1.

                                  27          The statute of limitations under the FTCA is six years, see 28 U.S.C. § 2401(a); and in

                                  28   addition, the plaintiff must first present his claim “in writing to the appropriate Federal agency
                                                                                         4
                                   1   within two years after such claim accrues,” 28 U.S.C. § 2401(b); Winter v. United States, 244 F.3d

                                   2   1088, 1090 (9th Cir. 2001) (“Under the FTCA, a tort claim against the United States is barred

                                   3   unless it is presented in writing to the appropriate federal agency ‘within two years after such

                                   4   claim accrues.’”) (quoting the statute). If Windom chooses to pursue filing a revised complaint

                                   5   alleging an FTCA claim, he will also have to allege facts demonstrating he exhausted his

                                   6   administrative remedies. Further, the only proper party defendant in an FTCA action is the United

                                   7   States. Kennedy v. U.S. Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998) (affirming dismissal

                                   8   of FTCA claims against federal agency and federal official).

                                   9            Accordingly, if there are any recent events giving rise to any of Windom’s claims, he

                                  10   should allege those in an amended complaint. Further, if he has presented his claims to an

                                  11   appropriate federal agency, he should so allege and name the proper defendant in an FTCA claim.

                                  12                   Local Rule 3-9(b)
Northern District of California
 United States District Court




                                  13           As a final matter, Windom filed a complaint on behalf of himself, I & O Publishing Co.,

                                  14   and Neo-Tech Research Writing Center. It is a longstanding rule that “[c]orporations and

                                  15   other unincorporated associations must appear in court through an attorney.” D–Beam

                                  16   Ltd. Partnership v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (citations

                                  17   omitted). This rule applies to limited liability companies and other business entities. See Rowland

                                  18   v. California Men’s Colony, 506 U.S. 194, 202 (1993) ( “As the courts have recognized, the

                                  19   rationale for that rule applies equally to all artificial entities.”); see also Civ. L.R. 3–9(b)

                                  20   (“A corporation, unincorporated association, partnership or other such entity may appear only

                                  21   through a member of the bar of this Court.”). Thus, while Windom may appear in pro per, I & O

                                  22   Publishing Co. and Neo-Tech Research Writing Center may appear in federal court only through a

                                  23   licensed attorney and may not appear through a non-attorney.

                                  24                                             V.    CONCLUSION
                                  25           For the reasons above, the Court GRANTS Windom’s Application to Proceed In Forma

                                  26   Pauperis and finds that the complaint fails to state a claim pursuant to 28 U.S.C. § 1915(e).

                                  27   Windom must file an amended complaint addressing the deficiencies identified in this order by

                                  28   May 30, 2019. If Windom does not file a timely an amended complaint, the Court will
                                                                                           5
                                   1   recommend this action be dismissed.

                                   2          Windom may wish to seek assistance from the Legal Help Center, a free service offered by

                                   3   the Justice & Diversity Center of the Bar Association of San Francisco, by calling 415-782-8982,

                                   4   or by signing up for an appointment on the 15th Floor of the Federal Courthouse in San Francisco,

                                   5   450 Golden Gate Avenue, San Francisco, California. There is also a Legal Help Center in

                                   6   Oakland, located on the 4th Floor, Room 470S, of the United States Courthouse, 1301 Clay Street,

                                   7   Oakland. At the Legal Help Center, you will be able to speak with an attorney who may be able to

                                   8   provide basic legal help but not representation. More information is available at

                                   9   http://cand.uscourts.gov/helpcentersf.

                                  10          Windom may also wish to obtain a copy of the district court’s Handbook for Litigants

                                  11   Without a Lawyer. It provides instructions on how to proceed at every stage of your case,

                                  12   including discovery, motions, and trial. The handbook is available in person at the Clerk’s Office
Northern District of California
 United States District Court




                                  13   and online at: http://cand.uscourts.gov/prosehandbook.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: April 30, 2019

                                  17

                                  18
                                                                                                   THOMAS S. HIXSON
                                  19                                                               United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
